Citation Nr: 1504928	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 598	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable initial evaluation for allergic rhinitis and bilateral deviated septum.  

2.  Entitlement to a compensable initial evaluation for residuals of fracture of the right fifth metacarpal.  

3.  Entitlement to a compensable initial evaluation for bilateral ankle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 2003 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to compensable initial evaluations for residuals of fracture of the right fifth metacarpal and bilateral ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic rhinitis and bilateral deviated septum was manifested by congestion requiring the use of antihistamines, but were not manifested by nasal polyps, obstruction greater than 50 percent in both nasal passages, or complete obstruction of one nasal passage.


CONCLUSION OF LAW

The criteria for a compensable initial rating for allergic rhinitis and bilateral deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Codes 6502, 6522 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records are of record.  The Board acknowledges that there are no post-service treatment records associated with the claims file.  The Veteran was advised in a March 2010 notice letter to identify any treatment he had received for his claimed disabilities, including his allergic rhinitis.  In a March 2011 response, the Veteran indicated that he had enclosed all the remaining information to support his claim and that he had no other evidence to submit.  Subsequently, neither the Veteran nor his representative has indicated that there is any outstanding evidence.  As the Veteran has not asserted that he received post-service medical treatment for his allergic rhinitis and the record is otherwise silent for any indication of outstanding evidence, the Board finds the record is complete.  VA provided the Veteran with a VA Ear, Nose, and Throat (ENT) examination in in May 2012.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient detail to apply the rating criteria.  

In his September 2012 informal hearing presentation (IHP) the Veteran's representative noted that no x-rays were taken at the May 2010 ENT examination and asserted that the Veteran was legally entitled to a new VA examination since his most recent examination was more than two years old.  

Initially, the Board notes that, other than the representative's assertions, there is no evidence suggesting that the absence of sinus x-rays rendered the May 2010 ENT examiners' opinions uninformed or inadequate.  With regard to the representative's assertions, there is no indication that he has specialized medical training rendering him competent to assess the adequacy of the May 2010 ENT examination or opine that x-ray studies were necessary to render an informed opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Accordingly, based on the presumption of regularity, the Board will presume that the VA examiner properly tested and documented the Veteran's nasal symptoms.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

With regard to the representative's assertion concerning whether a more contemporaneous examination is necessary, while the Board acknowledges that the May 2010 ENT examination was conducted over four years ago, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Although the Veteran's representative correctly notes that a contemporaneous examination is warranted if the disability has increased in severity, neither the representative nor the Veteran has asserted that the Veteran's sinus disability has worsened.  Moreover, the evidence of record does not suggest that there has been a material change in the Veteran's sinus disability since his last examination.  Accordingly, a remand for a contemporaneous examination is not warranted.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Allergic Rhinitis and Bilateral Deviated Septum

The Veteran asserts that his sinus disability is more severe than currently rated.  
Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.

The Veteran's allergic rhinitis and bilateral deviated septum is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6502-6522 (2014).

Diagnostic Code 6522 provides that allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).	

Diagnostic Code 6502, for deviated septum, provides a 10 percent evaluation is warranted for deviation of the nasal septum, of traumatic origin only, with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).	

At his May 2010 VA Ear, Nose, and Throat examination, the Veteran reported that he was intermittently congested throughout the year.  He noted that his congestion was usually worse in the winter and spring.  He stated that he continued to use antihistamines to help control his symptoms.  The Veteran noted that he underwent nasal septoplasty and turbinate reduction in early 2010.  He reported that the surgery improved his condition, but that he still experienced decreased ability to breathe through the right side of his nose.  

Upon nasal examination, the Veteran still had some deviation of the nasal septum to his right side, with greater than 50 percent of his right nasal passage obstructed and less than 50 percent of his left nasal passage obstructed.  There was no evidence of nasal polyps, but he had generalized injection on the nasal mucosa.  The Veteran's nasopharynx, mouth, larynx, neck, and ear examinations were all within normal limits. 

The Veteran was diagnosed with symptomatic deviation of the nasal septum to the right side with greater than 50 percent obstruction on the right side and less than 50 percent obstruction on the left side.  He was also diagnosed with allergic rhinitis with no nasal obstruction or nasal polyps.  

After considering all the evidence of record, the Board finds that the criteria for a compensable initial evaluation are not met.  

The Board acknowledges that the Veteran is competent to report his nasal symptoms, such as congestion and difficulty breathing out of his right nostril and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether his sinus disability satisfies specific rating criteria.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("holding that a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected allergic rhinitis and bilateral deviated septum warrants an initial compensable evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the Veteran's sinus disability. 

As the evidence of record is against finding that the Veteran's allergic rhinitis and bilateral deviated septum have manifested with nasal polyps, a 50 percent obstruction of both nasal passages, or a complete obstruction of one nasal passage, the preponderance of the evidence is against the claim for a compensable initial rating. 



Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his sinus disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disability constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  

The Veteran reported that he has congestion and difficulty breathing out of his right nostril.  Nasal obstruction is specifically contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that a higher schedular rating is available, but the facts do not indicate that the Veteran's disability warrants a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not asserted that he is unemployable due to his service-connected disabilities and the evidence of record does not suggest otherwise.  Therefore, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable initial evaluation for allergic rhinitis and bilateral deviated septum is denied.  


REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeals.  

In his September 2012 IHP, the Veteran's representative asserted that the May 2010 general medical examination report was inadequate because the examiner did not conduct x-ray studies.  The Board notes that the May 2010 examiner indicated that diagnostic testing was not necessary because imagining reports were of record in the Veteran's service treatment records.  However, review of those records does not reveal recent right hand x-rays.  The only right hand x-ray is from 2007 when the Veteran originally fractured his right fifth metacarpal.  Accordingly, that evidence was inadequate for assessing the current nature and severity of the Veteran's residuals of fracture of the right fifth metacarpal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA medical examination it must be adequate).

With regard to the Veteran's bilateral ankle strains, the Board finds that there has been a material change in the Veteran's disability picture since his last examination; therefore it need not assess whether the May 2010 examination was adequate. 

At the time of his May 2010 VA examination, the examiner expressly noted that there was no pain or tenderness with dorsiflexion or plantar flexion.  Moreover, the Veteran had not asserted that he had painful motion.  In his September 2012 IHP, the Veteran's representative asserted that the Veteran suffered from painful motion in both ankles.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the above, the Board finds that there is credible evidence that the Veteran's bilateral ankle strains may have worsened since his last examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's bilateral ankle disability.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).





Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any VA or private treatment he has received for his residuals of fracture of the right fifth metacarpal and bilateral ankle strain since service.  He should submit a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records he wishes VA to obtain on his behalf.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the nature and severity of his service-connected residuals of fracture of the right fifth metacarpal and bilateral ankle strains.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Range of motion findings pertinent to the Veteran's right fifth metacarpal and bilateral ankles must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

3.  Finally, readjudicate claims.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


